              Case 1:19-cv-11836-LGS Document 128 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
CARINA CRUZ,                                                     :
                                             Plaintiff,          :
                                                                 :    19 Civ. 11836 (LGS)
                           -against-                             :
                                                                 :           ORDER
32BJ SEIU, et al.,                                               :
                                             Defendants.         :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 4, 2020, the Court stayed all discovery, except fact discovery

regarding Plaintiff’s grievance number 401042-18 and the related grievance number 40014-8, pending

resolution of Defendants’ motion to dismiss. Dkt. No. 87.

        WHEREAS, Plaintiff filed a pre-motion letter, dated November 4, 2020, in anticipation of a

motion to compel certain documents. Dkt. No. 117.

        WHEREAS, on November 10, 2020, Defendant SEIU, Local 32BJ filed a responsive letter to

Plaintiff’s pre-motion letter at Docket No. 117. Dkt. No. 118.

        WHEREAS, on November 12, 2020, Defendant ABM Industry Groups, LLC filed a responsive

letter to Plaintiff’s pre-motion letter at Docket No. 117. Dkt. No. 122.

        WHEREAS, on November 19, 2020, the Court issued an Order directing the parties to meet

and confer to attempt to resolve this dispute and, to the extent necessary, jointly file a letter apprising

the court as to any remaining issues.

        WHEREAS, on November 20, 2020, the parties jointly filed a letter indicating they had

narrowed the dispute to four categories of documents including, (i) the contracts between ABM and the

building and ABM and the tenant PWC; (ii) ABM holiday pay from the building and the tenant PWC;

(iii) discrimination and workload grievances from May 2018 to the present moment; and (iv) all

communication between ABM and the Union from May 2018 to the present moment, concerning
            Case 1:19-cv-11836-LGS Document 128 Filed 11/25/20 Page 2 of 2


Plaintiff or Feruze Borici. Dkt. No. 126. It is hereby

       ORDERED that Plaintiff’s November 4, 2020, pre-motion letter is construed as a motion to

compel. It is further

       ORDERED that Plaintiff’s motion to compel (i) contracts between ABM and the building and

ABM and the tenant PWC, and (ii) ABM holiday pay from the building and the tenant PWC, is

DENIED, on the grounds that Defendant SEIU, Local 32BJ has no responsive documents and these

requests are overbroad, not proportionate to the needs of the case and do not specifically relate to

grievance numbers 401042-18 and 40014-8. It is further

       ORDERED that a motion conference will be held on December 10, 2020, at 10:40 a.m., to

discuss Plaintiff’s motion to compel (iii) discrimination and workload grievances from May 2018 to

the present moment and (iv) all communication between ABM and the Union from May 2018 to the

present moment, concerning Plaintiff or Feruze Borici. The conference will be telephonic and will be

held on the following conference line: 888-363-4749, access code: 5583333. The time of the

conference is approximate, but the parties shall be prepared to begin at the scheduled time.



Dated: November 25, 2020
       New York, New York




                                                    2
